Motion by the appellant to resettle a decision and order of this court dated March 27, 1989 (Matter of Dhawan v Office of Suffolk County Med. Examiner, 148 AD2d 708), which reversed *688a judgment of the Supreme Court, Suffolk County, entered October 15, 1987, to conform with Civil Service Law § 77 (as amended by L 1985, ch 851).
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent that the decision and order of this court dated March 27, 1989, is amended by striking from the fourth line of the decretal paragraph following "March 15, 1985,” the words "less the amount of compensation earned by the petitioner in any other employment or occupation and any unemployment benefits he may have received during that period” and substituting therefor the words "until August 2, 1985, less the amount of compensation earned by the petitioner in any other employment or occupation and any unemployment benefits he may have received during that period, and back pay and benefits from August 2, 1985, less the amount of any unemployment benefits he may have received during that period.”
Civil Service Law §77 was amended effective August 2, 1985, to delete the provision that the amount of compensation earned by an employee in any other employment or occupation be deducted from an award of back pay (L 1985, ch 851). Consequently, the petitioner’s award of back pay for the period subsequent to that date shall be computed without deducting any compensation earned by him in any other employment or occupation. Mangano, P. J., Hooper, Rubin, Sullivan and Balletta, JJ., concur.